DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6, 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 16 recites the limitation "the first operating mode", “the second operating mode”, and “the first radiation frequency band”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 and 17 recites the limitation “the first radiation frequency band” and “the second radiation frequency band”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180026335 A1 (hereinafter “Lee”).
Claim 1 and 10: Lee teaches an antenna structure applied to a wireless communication device (e.g., see 200 in FIG. 1-4) comprising a display unit (e.g., see 201), the antenna structure comprising: a metal housing comprising a metal frame (e.g., see 111, 113-117) and a metal backplane (e.g., see 112), the metal frame arranged around an edge of the metal backplane and provided with a slot (e.g., see 118), a first gap (e.g., see 1112 in FIG. 2), a second gap (e.g., see 1118), and a third gap (e.g., see 1114), the first gap, the second gap, and the third gap coupled to the slot (as shown), and the slot, the first gap, the second gap, and the third gap dividing the metal frame into a radiating portion (e.g., see A1, 115) and a first coupling portion (e.g., see 26), a portion of the metal frame between the first gap and the third gap forming the radiating portion (e.g., wherein A1 is an antenna radiating section fed by feed 12), and a portion of the metal frame between the second gap and the third gap forming the first coupling portion (e.g., 26 forming a coupling being in the radiative near-field); a feeding portion (e.g., see 12) electrically coupled to the radiating portion to feed an electric signal to the radiating portion; and a first ground portion (e.g., see 13) electrically coupled to the radiating portion to provide ground to the radiating portion.
	Claim 2: Lee teaches the antenna structure of claim 1, wherein: the metal frame comprises an end portion (e.g., see 115), a first side portion (e.g., see 117), and a second side portion (e.g., see 116); the first side portion and the second side portion are respectively coupled at opposite ends of the end portion; the slot is defined in the end portion and extends in the direction of the first side portion and the second side portion (as shown); the first gap is defined in the end portion and located adjacent to the second side portion (e.g., 1112 in 115 adjacent 116); the second gap is defined in the first side portion and located adjacent to the end portion (e.g., 1118 defined in 117); the third gap is defined between the first gap and the second gap (e.g., 1114 defined between 1112 and 1118); and a portion of the metal frame between the first gap and an end point of the slot located on the second side portion forms a second coupling portion (e.g., 24 forming an additional coupling portion).
	Claim 3: Lee teaches the antenna structure of claim 2, further comprising a second ground portion, wherein: one end of the second ground portion (e.g., see 16) is electrically coupled to the second coupling portion, and another end of the second ground portion is grounded (e.g., 16 is grounded, see Para. 45).
	Claim 5: Lee teaches the antenna structure of claim 3, wherein: the first operating mode includes a LTE-A low frequency mode and a LTE-A intermediate frequency mode (e.g., see Para. 50); the second operating mode includes a LTE-A high frequency mode; a low frequency portion of the first radiation frequency band is excited by the radiating portion; and an intermediate frequency portion of the first radiation frequency band is excited by the first coupling portion (e.g., see Para. 50).
Claim 7: Lee teaches the antenna structure of claim 2, wherein: the slot is defined in the metal frame at a position adjacent to the metal backplane and extends toward the display unit; and a width of the slot is half a width of the metal frame (as show, see slot 118 adjacent metal backplane 112 and extending toward 201 in FIG. 1, e.g., see Para. 48).
	Claim 8 and 11: Lee teaches the antenna structure of claim 2 and 10, further comprising a metal middle frame (e.g., see 116, 117), wherein: the metal middle frame is arranged in the metal housing; a notch (e.g., see notch in slot at bend of phone similar to instant invention) is defined in a portion of the metal middle frame adjacent to the end portion; and the notch communicates with the slot (as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 12-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
	Claim 9 and 12: Lee teaches the antenna structure of claim 8 and 11, further comprising a circuit board (e.g., see 210), wherein: the circuit board is arranged in a space enclosed by the metal frame, the metal backplane, and the metal middle frame (as shown in FIG. 2). 
Lee may not explicitly teach one end of the circuit board is spaced apart from the metal frame, thereby defining a clearance area between the circuit board and the metal frame; the clearance area has a size of 1-3 mm.
	However the Examiner takes Official/Judicial Notice that a designated clearance area between a circuit board and the metal frame of a device is ‘old and well-known’ in the art.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a clearance area between the circuit board and the metal frame based on Official/Judicial Notice and wherein the clearance area has a size of 1-3 mm based on obvious variation in manufacturing tolerances of the spacing between the circuit board and the frame in order to ensure the gap wide enough to reduce any unintended interference current or voltage transfers from the circuit board to the frame. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie,195 USPQ 6 (C.C.P.A. 1977). See MPEP § 2144.05(II)(B).
Claim 13: Lee teaches the antenna structure of claim 12, wherein: the metal frame comprises an end portion (e.g., see 115), a first side portion (e.g., see 117), and a second side portion (e.g., see 116); the first side portion and the second side portion are respectively coupled at opposite ends of the end portion; the slot is defined in the end portion and extends in the direction of the first side portion and the second side portion (as shown); the first gap is defined in the end portion and located adjacent to the second side portion (e.g., 1112 in 115 adjacent 116); the second gap is defined in the first side portion and located adjacent to the end portion (e.g., 1118 defined in 117); the third gap is defined between the first gap and the second gap (e.g., 1114 defined between 1112 and 1118); and a portion of the metal frame between the first gap and an end point of the slot located on the second side portion forms a second coupling portion (e.g., 24 forming an additional coupling portion).
Claim 14: Lee teaches the antenna structure of claim 13, further comprising a second ground portion, wherein: one end of the second ground portion (e.g., see 16) is electrically coupled to the second coupling portion, and another end of the second ground portion is grounded (e.g., 16 is grounded, see Para. 45).
	Claim 16: Lee teaches the antenna structure of claim 14, wherein: the first operating mode includes a LTE-A low frequency mode and a LTE-A intermediate frequency mode (e.g., see Para. 50); the second operating mode includes a LTE-A high frequency mode; a low frequency portion of the first radiation frequency band is excited by the radiating portion; and an intermediate frequency portion of the first radiation frequency band is excited by the first coupling portion (e.g., see Para. 50).
Claim 18: Lee teaches the antenna structure of claim 13, wherein: the slot is defined in the metal frame at a position adjacent to the metal backplane and extends toward the display unit; and a width of the slot is half a width of the metal frame (as show, see slot 118 adjacent metal backplane 112 and extending toward 201 in FIG. 1, e.g., see Para. 48).

Allowable Subject Matter
Claim 4 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180026354 A1 (hereinafter “Lin”) teaches an antenna structure applied to a wireless communication device (e.g., see 200 in FIG. 1-4) comprising a display unit (e.g., see 201), the antenna structure comprising: a metal housing comprising a metal frame (e.g., see 113-117) and a metal backplane (e.g., see 112), the metal frame arranged around an edge of the metal backplane and provided with a slot (e.g., see 120), a first gap (e.g., see 121), a second gap (e.g., see 124), and a third gap (e.g., see 123), the first gap, the second gap, and the third gap coupled to the slot (as shown), and the slot, the first gap, the second gap, and the third gap dividing the metal frame into a radiating portion (e.g., 115, A1) and a first coupling portion (e.g., region of 119), a portion of the metal frame between the first gap and the third gap forming the radiating portion (e.g., wherein A1, 115 radiates being electromagnetically fed a feed S1, see Para. 84, 88), and a portion of the metal frame between the second gap and the third gap forming the first coupling portion (e.g., region of 119 forming a coupling being metal); a feeding portion (e.g., S1) electrically coupled to the radiating portion to feed an electric signal to the radiating portion (S1 being fed); and a first ground portion (e.g., 12, 13) electrically coupled to the radiating portion to provide ground to the radiating portion (e.g., see Para. 88).
US 20150372372 A1 (Lee) teaches ring-type structure including metal bracket and antenna.
US 20210126349 A1 (Zhou) teaches metal main body antennas.
US 20190181552 A1 (Lee) teaches housing and antenna structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845